Title: To Thomas Jefferson from John Page, 27 March 1802
From: Page, John
To: Jefferson, Thomas


            My Dear Sir
              Rosewell March 27th. 1802
            On the night of the 17th. I received your Favor of the 20th. Ultimo & 9th. instant, & hastened to thank you for the strong proofs it conveyed to me of your Friendship, for I sat down that moment, & began to make my Acknowledgments in the best manner I could; thanking you for your candid Statement, & particularly for your permission to take time for considering your offer, with all the probable Consequences of my acceptance of it—In my haste, I have found, that, I improperly ran on beyond the limits of such a Letter as ought to be an answer to yours; as you can have no Leisure for reading long Letters, & as it must be more agreable to you to receive my final Determination expressed in a few Words, than a long statement of the Considerations which may lead me to wish for time to decide on the interesting proposition you have made; & I have therefore, after losing a Post, found it better to lose another, than to trouble you with that Letter. I have been thus long in my introduction to this, because I owe you an Apology for the delay of my Acknowledgement of the receipt of your Letter; & I owe to myself, some explanation to you of the delay which has attended this: for as much as I rely on your candour & Friendship, I am sorry that I have not sooner thanked you for your offer of the Post of Collector of the Customs at Petersburg. Believe me I sincerely & heartily thank you, & were not the Emoluments of the Office as yet uncertain, & (as there is no Bank in the place) the risk & Responsibility added to the labours of it, too great compared with the probable Compensation after the proposed Reduction mentioned by Mr. Gallatin, I would have immediately accepted it & only asked for time to ascertain the Expence of procuring comfortable Accommodations there for my Family, & should however have entreated you, to remove me as soon as in your Power, to some place of less risk & Responsibility. I confess the unhealthiness of the Place would be also an Object of my Enquiry. But to make such Enquiries as might be desireable without endangering a Discovery of my Secret must be a Work of Time. I therefore at present can only say, that I can not refuse your offer; nor accept it, till after more mature Consideration, which I hope will not require more time than the nature of the case will afford; as the Vacancy which it is proposed that I shall fill has not yet happened, & depends on your direction. If it be necessary that it should speedily take place; or receiving note of that necessity, I will instantly return my final Resolution.
            In the mean time, I am & indeed always shall be, with the highest Esteem most sincerely yours
            John Page
          